FILED
                             NOT FOR PUBLICATION                               MAR 10 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CHRIS MARTINO, II,                               No. 08-15268

               Plaintiff - Appellant,             D.C. No. CV-06-02407-MHM

   v.
                                                  MEMORANDUM *
 GLEN A. CHAPMAN,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Mary H. Murguia, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Chris Martino, II, appeals pro se from the district court’s judgment

dismissing his diversity action alleging breach of contract. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JS/Research
under 28 U.S.C. § 1291. We review for an abuse of discretion the denial of a

motion for default judgment, Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986),

and we affirm.

        The district court did not abuse its discretion by denying Martino’s motion

for default judgment in light of the lack of merit of the substantive claim, the

insufficiency of the complaint, the amount of money at stake, and the possibility

that Chapman would dispute the material facts. See id. at 1471-72 (setting forth

factors that courts may consider in determining whether to enter default judgment);

Aldabe v. Aldabe, 616 F.2d 1089, 1092-93 (9th Cir. 1980) (per curiam)

(concluding that the district court did not abuse its discretion by denying plaintiff’s

motion for default judgment where the substantive claims lacked merit).

        Martino’s remaining contentions are unpersuasive.

        AFFIRMED.




JS/Research                                2                                       08-15268